Title: To Benjamin Franklin from Agathon Guynement de Kéralio, 14 May 1778
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur
A L’Ecole Royale m[ilitai]re, Le 14e. mai, 1778
Vous vous rappellerés que j’ai eu l’honneur de vous parler d’un négociant de Brest, qui se proposoit pour être Le correspondant du congrés dans ce port: j’ai celui de vous adresser Le mémoire qu’il m’a fait parvenir. Je ne le connois pas, mais on m’a assuré qu’il avoit autant de probité que d’intelligence c’est ce dont il ne vous sera pas difficile de vous informer, si vous jugés a propos de contracter avec Lui.
Permettés encore, Monsieur, que je vous remette la note cijointe en faveur de Mr. le chevalier de Bazentin. Il me paroit difficile d’obtenir ce que desirent les personnes qui s’interessent à Lui mais je n’en suis pas moins persuadé que le congrès fera à votre recommandation tout ce qu’il lui sera possible de faire, pour procurer la liberté à ces malheureux officiers.
J’ai des nouvelles de Mad. La Douairiere des Deux-Ponts en date du 6e et elle me mande “quand vous aurés occasion de voir Monsieur Franklin, parlés Lui de mon amitié et de mon admiration.” Je Lui ai répondu que j’avois eu L’honneur de vous voir dimanche dernier, que nous nous étions beaucoup entretenu d’elle et que vous deviés Lui écrire pour la sommer de la parole qu’elle vous avoit donnée de travailler à un plan d’éducation pour le sexe. Soyés toujours bien persuadé de la tendre et bien juste vénération avec laquelle je suis, Monsieur, votre très humble et très obéissant serviteur
Le CHR. De Keralio

Vous savés sans doute que L’armateur Le ranger est rentré à Brest la nuit du 7e au 8e de ce mois, avec une frégate angloise de 22 canons, une autre prise et après en avoir brulé trois autres et Descendu en angleterre et en écosse. On me mande qu’il a ramené 200 prisonniers.

